oO fof 4S DA tH FF WD FY —

oO NM NH NY WB WH BRO OWRD OR sa es
on mW UN BF YW SB SF S&S ow HN th RB HD YP YS

Case 4:21-cr-00792-RM-MSA Document9 Filed 04/21/21 Page 1 of 4

gr os
PAUL ANTHONY MARTIN riLEp
Acting United States Attorney . i)
District of Arizona i
RYAN J. ELLERSICK TTAPR 21 pig 3
Assistant U.S. Attorney CLERK ys BIST; 8
United States Courthouse DISTRICT STRICT Cours
405 W. Congress Street, Suite 4800 OF ARIZ OH An ;

Tucson, Arizona 85701
Telephone: 520-620-7300
Email: ryan.ellersick3 @usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, CR21-00792 TUC-RM(MSA)

INDICTMENT
Plaintiff,
Violations:

VS. 18 U.S.C. § 371

(Conspiracy to Commit Bribery and
Alien Smuggling)

Count 1

18 ESS § 201
ribe
Defendant. (Bribery

Omar Natalio Martinez Fontes,

 

 

 

THE GRAND JURY CHARGES:
COUNT 1

(Conspiracy to Commit Bribery and Alien Smuggling)
(18 U.S.C. § 371)

The Conspiracy and its Objects
1. From in or about June 2019 to in or about January 2020, in the District of
Arizona and elsewhere, OMAR NATALIO MARTINEZ FONTES, did knowingly and
intentionally combine, conspire, confederate and agree with persons known and unknown
to the grand jury to commit the following offenses:
a. to directly and indirectly corruptly give, offer, and promise anything

of value to any public official; that is, large cash payments to United States Border

 
oOo fo Ss DH Ow SP W NL

vw N NN NY NY KN YN Se Se RP Pe S| Ee OES OO le
oo na OO A BR WwW NK OO OO well SD OO tlUw LUMO UL CUO

 

Case 4:21-cr-00792-RM-MSA Document9 Filed 04/21/21 Page 2 of 4

Patrol Agent Carlos Victor Passapera Pinott (who is charged separately) with intent
to induce Passapera to do or omit to do any act in violation of Passapera’s lawful
duties; that is, to assist MARTINEZ FONTES to smuggle illegal aliens into the
United States and not to interdict and investigate the entry and transportation of the
illegal aliens, in violation of Title 18, United States Code, Section 201(b)(2)(C); and

b. to knowingly and in reckless disregard of the fact that aliens had come

to, entered, and remained in the United States in violation of law, transport and move

and attempt to transport and move such aliens within the United States by means of

transportation and otherwise, in furtherance of such violation of law, in violation of

Title 8 United States Code, Section 1324(a)(1)(A)(ii).

Purpose of the Conspiracy

2. The purpose of the conspiracy was for MARTINEZ FONTES to profit from
smuggling illegal aliens into the United States undetected using Passapera’s official
position as a Border Patrol Agent, and to enrich himself and Passapera through bribery.

Manner and Means of the Conspiracy |

3. The manner and means by which MARTINEZ FONTES and his co-
conspirators carried out the conspiracy included, but were not limited to, the following:

a. MARTINEZ FONTES offered and gave large cash payments to
Passapera in return for Passapera’s assistance to smuggle illegal aliens into the United
States.

b. MARTINEZ FONTES and Passapera communicated using cellular
telephones to coordinate the smuggling of illegal aliens, including sending and receiving
photographs of pick-up locations and physical descriptions of the illegal aliens.

Cc. Passapera picked up illegal aliens from areas along the international
border near the Lukeville Port of Entry, transported the aliens through two Border Patrol
checkpoints, and delivered the aliens to various destinations in the Phoenix, Arizona area,

all in coordination with MARTINEZ FONTES.

United States of America v. Omar Natalio Martinez Fontes
Indictment Page 2 of 4

 
Oo Co “1 DB wm fF WH LH —

N NO NO NH NY NY NY WN NO | HR Ke He Fe SS S| BF Re
ond Am SB BW NDF oO eo wm IK OH BB WY HF Oo

 

Case 4:21-cr-00792-RM-MSA Document9 Filed 04/21/21 Page 3 of 4

Overt Acts of the Conspiracy
4. In furtherance of the conspiracy, and to accomplish its objects, MARTINEZ

FONTES and his co-conspirators committed the following overt acts, among others, in the
District of Arizona and elsewhere:

a. On or about June 23, 2019, MARTINEZ FONTES messaged
Passapera about smuggling one or two illegal aliens per week.

b. On or about July 8, 2019, MARTINEZ FONTES and Passapera
exchanged messages about smuggling an illegal alien, and Passapera advised they had .
passed the “checkpoint.”

C. On or about October 22, 2019, Passapera messaged MARTINEZ
FONTES about receiving payment in larger bills because smaller bills were too bulky.

d. On or about November 12, 2019, MARTINEZ FONTES and
Passapera exchanged messages about smuggling an illegal alien, and MARTINEZ
FONTES advised Passapera that Passapera’s money was available for pick-up when he
was ready.

e. On or about January 6, 2020, MARTINEZ FONTES and Passapera
exchanged messages about smuggling an illegal alien the following day.

All in violation of Title 18, United States Code, Section 371.

United States of America v. Omar Natalio Martinez Fontes
Indictment Page 3 of 4

 
Co co SDH WH FS WH WH

Bo bh to bo bh ho BO BO - Bo — —_ — — — — — bt bs —
Co yD OF th SP WH NY KS OS CO Fe HS DO A Se DH YY

 

Case 4:21-cr-00792-RM-MSA Document9 Filed 04/21/21 Page 4 of 4

COUNT 2
(Bribery)
(18 U.S.C. § 201)

5. On or about January 2, 2020, in the District of Arizona, OMAR NATALIO
MARTINEZ FONTES, directly and indirectly did corruptly give, offer, and promise
anything of value to any public official; that is, approximately $8,000 in cash to United
States Border Patrol Agent Carlos Victor Passapera Pinott, with intent to induce Passapera
to do or omit to do any act in violation of Passapera’s lawful duties; that is, to assist
MARTINEZ FONTES to smuggle illegal aliens into the United States and not to interdict
and investigate the entry and transportation of the illegal aliens, in violation of Title 18,

United States Code, Section 201(b)(2)(C).

A TRUE BILL

{S/

FOREPERSON OF THE GRAND JURY
Date: April 21, 2021

REDACTED FOR
PAUL ANTHONY MARTIN
Acting United States Attorney PUBLIC DISCLOSURE
District of Arizona

/S/

 

RYAN J. ELLERSICK
Assistant U.S. Attorney

United States of America v. Omar Natalio Martinez Fontes
Indictment Page 4 of 4

 
